 


113 HR 3506 IH: Honor Our Fallen Heroes With Dignity Act of 2013
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3506 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. McDermott introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of the Army to permit visitors to leave appropriate items on gravesites and markers located in section 60 of Arlington National Cemetery, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Honor Our Fallen Heroes With Dignity Act of 2013.  
2.Treatment of items placed at gravesites in section 60 of Arlington National Cemetery 
(a)In generalChapter 24 of title 38, United States Code, is amended by adding at the end the following new section: 
 
2415.Treatment of items placed at gravesites in section 60 of Arlington National Cemetery 
(a)In generalThe Secretary of the Army shall permit visitors to leave appropriate items on any gravesite or Government-furnished marker located in section 60. 
(b)Appropriate itemsFor purposes of this section an appropriate item is any item that— 
(1)does not present a safety or health concern, as determined by the Secretary of the Army; 
(2)is not permanently affixed to a Government-furnished marker; and 
(3)does not interfere with the normal operations and maintenance procedures of Arlington National Cemetery. 
(c)Collection of items 
(1)In the case of any item left on a gravesite, headstone, or marker in section 60 that is determined not to be an appropriate item by reason of paragraph (1) or (3) of subsection (b), the History Office of Arlington National Cemetery shall collect, catalog, and store the item. 
(2)At the end of each calendar month, the History Office shall collect all items left on gravesites and headstones and markers furnished under section 2306 of this title and catalog and store such items. 
(d)DefinitionsIn this section: 
(1)The term section 60 means section 60 of Arlington National Cemetery. 
(2)The term Government-furnished marker means a headstone or marker furnished under section 2306 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2415. Treatment of items placed at gravesites in section 60 of Arlington National Cemetery..  
 
